Exhibit 10.56

FIFTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of December 30, 2011 by and among ARDINGER
FAMILY PARTNERSHIP, LTD., a Texas limited partnership (“Lender”), VIEWCAST.COM,
INC., F/K/A MULTIMEDIA ACCESS CORPORATION, a Delaware corporation (“ViewCast”),
OSPREY TECHNOLOGIES, INC., a Delaware corporation (“Osprey”), and VIDEOWARE,
INC., a Delaware corporation (“VideoWare”, and together with ViewCast and
Osprey, “Borrower”).

A. Borrower and Lender are party to that certain Second Amended and Restated
Loan and Security Agreement dated as of December 11, 2006 (as modified, amended,
renewed, extended, and restated from time to time, the “Loan Agreement”).

B. Borrower and Lender have agreed, upon the following terms and conditions, to
amend the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender agree as follows:

1. Terms and References. Unless otherwise stated in this Amendment (a) terms
defined in the Loan Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to sections of the Loan
Agreement.

2. Amendments to Loan Agreement.

(a) Section 3(c) is hereby amended by modifying subsection (ii) and adding a new
subsections (iii) and (iv), as follows:

“(ii) Interest on the unpaid Primary Principal Amount shall accrue daily and be
paid monthly in arrears, on the last Business Day of each month, except as
indicated in subsection (iii). (iii) Beginning on and as of October 1, 2011 and
continuing through March 31, 2012, Interest on the unpaid Primary Principal
Amount shall accrue daily but shall be paid per subsection (iv). (iv) Beginning
on and as of April 30, 2012 and continuing through June 30, 2012, Borrower shall
make three approximately equal monthly payments on the last Business Day of each
month that in total will equal the Interest accrued and due under subsection
(iii).”

(b) Section 3(d) is hereby amended by modifying subsection (ii) and adding a new
subsections (iv) and (v), as follows:

““(ii) Interest on the unpaid Secondary Principal Amount shall accrue daily and
be paid monthly in arrears, on the last Business Day of each month, except as
indicated in subsection (iv). (iv) Beginning on and as of October 1, 2011 and
continuing through March 31, 2012, Interest on the unpaid Secondary Principal
Amount shall accrue daily but shall be paid per subsection (v). (v) Beginning on
and as of April 30, 2012 and continuing through June 30, 2012, Borrower shall
make three approximately equal monthly payments on the last Business Day of each
month that in total will equal the Interest accrued and due under subsection
(iv)”

(c) Section 3(e) is hereby amended to read as follows:



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

“(e) Payment of Outstanding Obligation. (i) Beginning the earlier of (1) the
date Borrower commences principal payments on any new line of credit established
after the date of this Amendment, (2) the Borrower completes a placement of
equity securities of a one million dollars or greater, or (3) on and as of
July 31, 2012, Borrower shall make monthly principal payments in an amount equal
to not less than $21,422.34. Such monthly payments shall be applied to the
Primary Principal Amount until the Primary Principal Amount is paid in full, and
such monthly payments shall thereafter be applied to the Secondary Principal
Amount. (ii) Borrower shall repay all remaining outstanding Unpaid Principal and
all accrued and unpaid interest thereon on the Maturity Date.”

3. Conditions Precedent. This Amendment shall not become effective until each of
the following conditions are fully satisfied, or waived in writing by Lender;
provided, however, that upon such satisfaction or waiver, this Amendment shall
become effective as of the date set forth in the first paragraph hereof
(referred to as the “Effective Date”):

(a) Lender shall have received this Amendment, duly executed by Borrower;

(b) The representations of each of Borrower as set forth in Section 5
(“Representations and Warranties”) of the Loan Agreement shall be true in all
material respects on and as of the date of this Amendment as if made on and as
of the date hereof (except to the extent such representations expressly refer to
an earlier date, and except to the extent modified herein). No Event of Default
shall have occurred and be continuing or will occur as a result of the execution
of this Amendment

4. Ratifications. Borrower (a) ratifies and confirms all provisions of the Loan
Documents as amended by this Amendment, (b) ratifies and confirms that all Liens
granted, conveyed, or assigned to Lender under the Loan Documents are not
released, reduced, or otherwise adversely affected by this Amendment and
continue to guarantee, assure, and secure full payment and performance of the
present and future obligations, and (c) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents, and certificates as Lender may request in order to create, perfect,
preserve, and protect those guaranties, assurances, and Liens.

5. Representations. Borrower hereby represents and warrants to Lender that each
of the representations and warranties set forth in Section 5 (“Representations
and Warranties”) of the Loan Agreement is true and correct in all material
respects in each case as if made on and as of the date hereof (except to the
extent such representations expressly refer to an earlier date and except to the
extent modified herein) and Borrower expressly agrees that it shall be an
additional Event of Default under the Loan Agreement if this representation and
warranty shall prove to have been incorrect in any material respect.

6. Release. Borrower hereby acknowledges and agrees that, as of the Effective
Date, there are no defenses, counterclaims, offsets, cross-complaints, claims or
demands of any kind or nature whatsoever to or against Lender or the terms and
provisions of or the obligations of Borrower under the Loan Documents and the
other agreements, instruments and documents evidencing, securing, governing,
guaranteeing or pertaining thereto, and that, as of the Effective Date, Borrower
has no right to seek affirmative relief or damages of any kind or nature from
Lender with respect to the transactions evidenced by the Loan Documents. To the
extent any such defenses, counterclaims, offsets, cross-complaints, claims,
demands or rights exist, as of the Effective Date, Borrower hereby waives, and
hereby knowingly and voluntarily releases and discharges Lender and its
predecessors, officers, directors, agents, attorneys, employees, successors and
assigns, from all such claims, demands, actions, causes of action, defenses,
counterclaims, offsets, cross-

 

2



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

complaints, damages, costs, expenses and liabilities whatsoever, whether known
or unknown, such waiver and release being with full knowledge and understanding
of the circumstances and effects of such waiver and release and after having
consulted legal counsel with respect thereto. Borrower hereby confirms and
acknowledges that, as of the Effective Date, the outstanding principal balance
of the Indebtedness is Five million six hundred sixty nine thousand nine hundred
eighty two dollars ($5,669,982.00).

7. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed, and its
performance enforced, under Texas law, and (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable.

8. Entireties. The Loan Agreement as amended by this Amendment represents the
final agreement between the parties about the subject matter of the Loan
Agreement as amended by this Amendment and may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties.

9. Parties. This Amendment binds and inures to Borrower, Lender, and their
respective successors and assigns.

10. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one agreement. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier or by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

3



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

EXECUTED as of the date first stated above.

 

BORROWER: VIEWCAST.COM, INC. By:   /s/ Laurie L. Latham   Name: Laurie L. Latham
  Title: CFO OSPREY TECHNOLOGIES, INC. By:   /s/ Laurie L. Latham   Name: Laurie
L. Latham   Title: CFO VIDEOWARE, INC. By:   /s/ Laurie L. Latham   Name: Laurie
L. Latham   Title: CFO

 

Signature page to Fifth Amendment



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

LENDER: ARDINGER FAMILY PARTNERSHIP, LTD., By:   /s/ H. T. Ardinger, Jr.   H.T.
Ardinger, Jr.   General Partner

 

Signature page to Fifth Amendment